Title: From James Madison to William Pinkney, 3 January 1809
From: Madison, James
To: Pinkney, William



Dear Sir
Washington Jany. 3. 1809

I wrote you lately by way of N. Brunswick, under Mr. Erskines Cover. Inclosed is a duplicate of it.
You will see by my Official letter & the proceedings of Congress, that if no change takes place on your side the Atlantic, the last resort of injured Nations will probably not be a great while longer delayed by this.  Submission being disclaimed by all, and a protracted abandonment of our rights on the Ocean regarded by many if not all as such, no choice will remain but that of resuming and maintaining the exercise of them.  The exultations of G. B. that the Embargo &c afflicts us without affecting her, enforce this view of the subject.  We know however that the measure is a strong appeal to her interest, and that if persisted in must soon reach her vital interests.  Many of our best informed Citizens are so sensible of this, that they would trust altogether to its efficacy.  But the Eastern seaboard is become so impatient under privations of activity & gain, and such a sympathy is excited among the members of Congs. from the E. States, that it becomes necessary for the sake of Union that the Spirit should not be too much opposed.  There are a few who still hanker after a middle course between war and a general suspension of commerce, such as arming for defence a trade with Countries having no predatory Edicts agst. us.  But it is impossible that such an expedient can make its way thro’ the thousand objections which stare it in the face.  To name two only: it is submission to the offending power which wd. make it an indirect trade with itself; and if a disposition to relax existed, it would be arrested by the advantageous state of things thus presented by ourselves.  In fact we should purchase precarious pittance of trade, at the expence of our honor, & with a confirmation of the loss of the expanded one belonging to us.
What is called the Essex party in Massts. are strongly suspected of plotting a disunion.  Some of their writers avow and inculcate this and it is suggested that the Legislature of Massts. about to meet will play the first card in the game. Such is the hatred of that Faction to this administration, and its devotion to England as to account for the most desperate projects.  It is believed also that there is an understanding between its leaders and the British Ministry.  Should it be found that no disposition is awakened to adjustment with us, by the inducements furnished on our part, and by the reversed prospects in Spain, if they should be reversed, it will be the more reasonable to infer, that intrigues & expectations here, are at the bottom of the policy towards us.  If on the other hand just & friendly views should prevail in the Cabinet, they will doubtless soon appear either in advances to you, or thro’ their Minister here, or thro’ another special Mission.  And you will of course quicken them as much as opportunity may be afforded you for so doing.
I find by a letter from Liverpool that Mr. Gibbon had been landed by the Union the last day of October.  Her return may now be daily looked for, and will be a conveyance for full communications from you.  From Mr Armstrong we have the less to expect as the imperial court will be again absent; and perhaps under the intoxication of victory. At the same time victory itself comprizes motives to conciliate the U. S. whose friendship or enmity must have an important bearing on the Spanish Indies.  What a folly also not to fix on her adversary the distressing dilemma resulting from a repeal of the nugatory part of the decrees.  A fear that this, and not a general repeal would follow a repeal of the British orders was probably a prevailing consideration in the refusal of the offer made in your note to Canning.
It is proposed to send another Aviso to England & France; but the precise time is not yet fixed.  By that opportunity I shall write Officially and if there be occasion, a private letter also.  In the mean time I remain with the highest esteem Your friend & servant

James Madison


I have recd your letter of Ocr. 11.  The books also have lately reached us, having lain some time at N. York: I mean those which were to have been brought by the St. Michael.  Be so good as to add from --the Annual Register--Edinborough Review--Robinson’s Repts. and any others proper for the Office.  Maps also, particularly a late Colossal one of South America published in London.

